
	

113 S87 IS: Home School Opportunities Make Education Sound Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 87
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax deduction for itemizers and nonitemizers for expenses relating to home
		  schooling.
	
	
		1.Short titleThis Act may be cited as the
			 Home School Opportunities Make
			 Education Sound Act of 2013.
		2.Itemizer deduction for
			 home school education expenses
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended—
				(1)by redesignating
			 section 224 as section 225, and
				(2)by inserting
			 after section 223 the following new section:
					
						224.Home school
				education expenses
							(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction for the taxable year an amount equal to the qualified home school
				education expenses paid by the taxpayer during the taxable year on behalf of
				each qualifying child of the taxpayer.
							(b)Maximum
				deductionThe deduction allowed by subsection (a) for the taxable
				year shall not exceed the lesser of—
								(1)$500 for any
				qualifying child of the taxpayer, and
								(2)$2,000 in the
				aggregate for all qualifying children of the taxpayer.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				childThe term qualifying child has the meaning
				given to such term in section 24(c).
								(2)Qualified home
				school education expenses
									(A)In
				generalThe term qualified home school education
				expenses means expenses for—
										(i)books, supplies,
				and other equipment necessary for a course of instruction in a classroom
				environment,
										(ii)academic
				tutoring,
										(iii)special needs
				services for qualifying children with disabilities (within the meaning of the
				Americans With Disabilities Act of 1990), and
										(iv)any computer
				technology or equipment (as defined in section 170(e)(6)(F)(i)) or Internet
				access and related services, if such technology, equipment, or services are to
				be used by the qualifying child and the qualifying child's family during any of
				the years that the qualifying child is educated in an elementary or secondary
				home school (not including computer equipment designed for sports, games, or
				hobbies unless such equipment is primarily educational in nature),
										in
				connection with a course of instruction in an elementary or secondary home
				school.(B)Elementary or
				secondary home schoolThe term elementary or secondary home
				school includes any home school that meets the requirements of State law
				applicable to such home schools and that provides elementary education or
				secondary education (kindergarten through grade 12), whether or not such home
				school is deemed a private school for purposes of State law.
									(d)Special
				rules
								(1)Denial of
				double benefitExcept as provided in paragraphs (2) and (3), no
				deduction shall be allowed under subsection (a) for any expense for which a
				deduction or credit is allowed to the taxpayer under any other provision of
				this chapter.
								(2)Adjustment for
				Coverdell education savings account distributions and Hope and Lifetime
				Learning CreditsThe amount of qualified home school education
				expenses taken into account under subsection (a) with respect to a qualifying
				child for a taxable year shall be reduced by the sum of—
									(A)the amount of any
				credit allowed under section 25A with respect to such child for such taxable
				year, and
									(B)any amounts
				excludable under section 530(d)(2) for such taxable year by reason of the
				qualified elementary and secondary education expenses (as defined in section
				530(b)(3)) of such child for such taxable year.
									(3)Adjustment for
				certain scholarships, etcRules similar to the rules under
				section 25A(g)(2) shall apply for purposes of this section.
								(4)Identification
				requirement, limitation on taxable year of deduction, etcRules
				similar to the rules under paragraphs (2), (4), and (5) of section 222(d) shall
				apply for purposes of this
				section.
								.
				(b)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item
			 relating to section 224 and inserting the following new items:
				
					“224. Home school education
				expenses.
					225. Cross
				reference..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.Additional
			 standard deduction for home school education expenses for nonitemizers
			(a)In
			 generalSection 63(c)(1) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 and at the end of subparagraph (D),
				(2)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)the home school
				education expenses
				deduction.
						.
				(b)DefinitionSection
			 63(c) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(10)Home school
				education expenses deduction
						(A)In
				generalFor purposes of paragraph (1), the home school education
				expenses deduction is so much of the amount of the qualified home school
				education expenses paid by the taxpayer during the taxable year on behalf of
				each qualifying child of the taxpayer—
							(i)as does not
				exceed $500 with respect to each such qualifying child, and
							(ii)as does not
				exceed $2,000 in the aggregate with respect to all such qualifying
				children.
							(B)Qualifying
				child; qualified home school education expensesFor purposes of
				subparagraph (A)—
							(i)the term
				qualifying child has the meaning given to such term in section
				24(c), and
							(ii)the term
				qualified home school education expenses has the meaning given to
				such term in section 224(c)(2).
							(C)Special
				rulesRules similar to the rules of section 224(d) shall apply
				for purposes of this
				paragraph.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
